Citation Nr: 0905383	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability claimed as secondary to service-connected 
degenerative joint disease (DJD) of the lumbar spine.  

2.  Entitlement to service connection for a left knee 
disability claimed as secondary to service-connected DJD of 
the lumbar spine.

3.  Entitlement to service connection for a right elbow 
disability claimed as secondary to service-connected DJD of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
November 2001.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claims for 
service connection for bilateral knee conditions and a right 
elbow condition.  The Veteran disagreed and perfected an 
appeal.

In an April 2008 rating decision, the RO continued a 
disability rating of 40 percent disabling for service 
connected DJD of the lumbosacral spine.  The record does not 
contain a notice of disagreement with that decision.  Thus, 
the issue is not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.



REMAND

After a review of the record, the Board concludes that 
additional development is necessary.  

Post service treatment records show that the Veteran has 
complained of bilateral knee pain and elbow pain.  The 
Veteran contends that he currently has right knee, left knee, 
and right elbow disabilities that are secondary to his 
service-connected low back disability.  Pursuant to 38 
U.S.C.A. § 5103A (d), VA is obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran has not been afforded a VA examination addressing 
his contentions with regard to service connection on a 
secondary basis.  Post service treatment record show 
diagnoses of degenerative joint disease of the right knee and 
tennis elbow of the right elbow.  While there is no diagnosis 
of a left knee disability, the Board observes that the 
Veteran has consistently reported left lower extremity pain.  
Further, range of motion of the left knee from 0 to 118 
degrees was noted during outpatient treatment in August 2006; 
however, an explanation for this apparent limited motion was 
not provided.  On remand, the Veteran should be afforded an 
examination to ascertain whether he currently has a right 
knee, left knee, and/or right elbow disabilities resulting 
from his lower back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send a letter 
requesting that the Veteran identify any 
treatment he has received for his right 
knee, left knee, and right elbow since 
March 2008.  Any records identified should 
be obtained unless they are duplicative of 
records currently contained in the 
Veteran's VA claims folder. 

2.  The Veteran should be afforded a VA 
orthopedic  examination to ascertain 
whether there is an etiologically 
relationship between any current right 
knee, left knee, and right elbow 
disabilities and the Veteran's service 
connected low back disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any testing or diagnostic 
procedure deemed to necessary by the 
examiner should be accomplished.  A report 
should be prepared and associated with the 
Veteran's claims folder.

The examiner should identify all currently 
manifested right knee, left knee, and 
right elbow disabilities.  For each 
disability identified, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent or greater 
probability) that the disability is 
proximately due to, or the result of, the 
Veteran's service-connected DJD of the 
lumbar spine disability.  

The examiner should provide the reasons 
and bases for any conclusion or opinion 
expressed.  

3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, the RO or 
AMC should adjudicate the Veteran's 
claims.  If the claims are denied, the RO 
or AMC should provide the Veteran and his 
representative with a supplemental 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


